Citation Nr: 0501896	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  95-20 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of 
gunshot wounds of the stomach and low back.

2.  Entitlement to service connection for residuals of a 
shrapnel wound of the left elbow.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO) which denied the benefits 
sought on appeal.


FINDINGS OF FACT

1.  The veteran does not have residuals of gunshot wounds of 
the stomach and low back.

2.  The veteran does not have residuals of a shrapnel wound 
of the left elbow.


CONCLUSIONS OF LAW

1.  Residuals of gunshot wounds of the stomach and low back 
were not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2003); 38 
C.F.R. §§ 3.303, 3.304 (2004).

2.  Residuals of a shrapnel wound of the left elbow was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2003); 38 C.F.R. §§ 
3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service personnel records indicate that the veteran served in 
Vietnam as an Ammo Tech with the United States Marine Corps.  
He received the National Defense Service Medal and the 
Vietnam Service Medal.

Service medical records are negative for occurrence or 
treatment for any gunshot wounds to include those of the 
stomach, low back, or left elbow.  A November 1973 
examination did not note gunshot wounds.  Clinical evaluation 
of the abdomen and vicera indicated history of hiatal hernia.  
Clinical evaluation of the spine, other musculoskeletal 
showed normal examination, history of back pain.  Clinical 
evaluation of the upper extremities showed normal 
examination.  On his November 1973 examination, the veteran 
indicated that he had been seen by a doctor for depression in 
Okinawa, Japan, had an appendix operation in 1964 at age 11, 
and treated in Vietnam for a back injury.

At his January 1975 VA examination, the veteran reported 
constant pain from hiatal hernia and severe stomach pains as 
well as stiffening in the lower back.  The veteran reported 
that he injured his lower back when he was struck by a butt 
of a rifle in Vietnam and was treated for the same.  X-rays 
of the lumbosacral spine showed no significant pathologic 
change demonstrated in bone or joint structures.  G.I. series 
showed a suggestion of a small esophageal hiatus hernia, the 
upper gastro-intestinal tract was otherwise normal.  The 
visualized loops of the small bowel were within normal 
limits.  

At his March 1977 VA examination the veteran reported back 
pains and hiatal hernia with severe pains in the upper 
abdomen and chest.  X-rays of the lumbosacral sacral spine 
showed nothing abnormal.  There were no bony abnormalities in 
the vertebral bodies, vertebral appendages, intervertebral 
spaces, or paravertebral soft tissues.  The visualized hips 
and pelvis showed nothing remarkable.  The examiner noted a 
mid line scar 4 inches down from umbilicus and 3 inches.  
Also noted was no hernia.  The diagnoses included chronic 
lumbosacral strain; G.I. hiatus hernia from records and 
history Camp Lejuene 1972; postoperative residuals of 
laparotomy for appendectomy; and obese.

At his 1988 VA examination, the examiner did not note any 
residuals of gunshot wounds to the stomach, low back, or left 
elbow.  

At his May 1990 RO hearing, the veteran testified that in 
July 1972 he was wounded in Vietnam when a bullet lodged in 
his spine.  He indicated that he was medivaced to Okinawa and 
received the Purple Heart for his wound, but did not have the 
certificate; it was lost at the time of his divorce.  The 
veteran also indicated that he was wounded a second time and 
had shrapnel taken out of his elbow on the USS Sanctuary.  

At his April 1993 VA examination, the examiner noted abdomen: 
obese and epigastric tenderness.  Upper GI showed GE reflux 
without reflux esophagitis.  

A VA hospital report dated September 1994 indicates that the 
veteran was admitted for suicidal thoughts.  The veteran 
reported he was in the Marine Corps from 1969 to 1974 and was 
in Vietnam for 36 months in combat.  He indicated he 
sustained bullet wounds to the lower abdomen through the back 
and received two Purple Hearts.  

At his September 1995 RO hearing, the veteran testified that 
he had back surgery in Japan to remove a bullet and was in 
the hospital for approximately one month.  He indicated this 
occurred in May or June 1972.  The veteran testified that the 
bullet did damage to his vertebrae.  The veteran indicated 
that the shrapnel wound to the elbow happened at the same 
time.  The veteran indicated that he had a nine-inch scar on 
his abdomen due to the surgery to remove the bullet.  He 
indicated he had several operations for his back after 
separation from service, but had no problems with his abdomen 
except for a hiatal hernia.  The veteran testified that he 
was awarded two Purple Hearts for his wounds.  He indicated 
that he had the medals but not the citations.  

A February 1996 report from Garden State Medical Group, P.A., 
indicated that the veteran was seen complaining of low back 
pain radiating down both lower extremities to the knees.  He 
indicated he had significant pain, paresthesias with burning 
and tingling bilaterally.  It was noted that the veteran had 
had 7 back surgeries don by F.S., M.D., at Pennsylvania 
Hospital.  The assessment was low back pain with 
radiculopathy.  In a follow-up examination in May 1996, the 
veteran reported increasing pain.  The examiner's impression 
was that the veteran had chronic low back pain and did not 
think there was any surgical indication, which would resolve 
him of his low back pain.  

A May 1996 CT scan report from Greentree Imaging Center of 
the lumbosacral spine revealed: moderate sized herniation of 
the l3-4 intervertebral disc, central and towards the right 
side, indenting the thecal sac and encroaching the right 
neural foramen; postoperative changes at L4-5 level with 
vacuum phenomenon and moderate to severe narrowing of the 
intervertebral disc space, large osteophyte at the left L4-5 
level causing severe stenosis of the neural foramen, and 
moderate to severe narrowing of the spinal canal at that 
level was also seen.  

A July 2004 VA examiner noted that the veteran had a history 
of a gunshot wound to the abdominal wall and to the left 
elbow.  The examiner opined that it was more likely than not 
that the injuries that he sustained to the lower back and 
left elbow would approximate injuries that a missile, 
shrapnel, or a gunshot injury would cause.  The examiner 
found no stomach problem per say because of the shrapnel 
injury.

In an addendum to the July 2004 VA examination, the examiner 
indicated that he wished to correct his evaluation and 
mistakenly thought there were gunshot wounds (shrapnel) in 
the left elbow and back - any limitations noted were 
unrelated to service.  In addition, he noted that there was 
no evidence of gunshot wounds to the abdomen and low back.



Criteria

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In letters dated June 2001 and February 2004, the RO 
wrote to the appellant, informing him of the requirements 
necessary to support his claims.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  In the June 2001 and 
February 2004 VCAA letters, the RO informed the appellant 
that it would get such things as medical records, employment 
records, or records from other Federal agencies, and that it 
would request those records if she provided enough 
information about the records.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2003) and 38 CFR § 3.159(b)(1) (2004).  
The June 2001 and February 2004 letters told the appellant to 
submit information about medical records so that the RO could 
obtain those records.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2003) and 38 CFR 
3.159(b)(1) (2004).  In the June 2001 and February 2004 
letters, the RO informed the appellant that he should submit 
any evidence in his possession that he believes pertained to 
his claim and was given the address to send such information.

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in May 1995, it is determined that he is not 
prejudiced by such failure.  For one thing, inasmuch as the 
initial unfavorable decision in May 1995 predated the VCAA, 
the required notices described in the VCAA could not have 
been given before then.  Furthermore, VA has consistently 
asked the appellant for information about where and by whom 
the veteran was treated for his psychiatric disability and 
head injury during the appeal period.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the June 2001 and February 2004 VCAA letters.  
Following those letters, the development of the claim 
continued.  As a result, the appellant was provided the 
required notices and he was afforded an opportunity to 
respond after he was fully informed of the evidence needed to 
substantiate the claim.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claims.  38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Analysis

After reviewing the overall evidence, the preponderance of 
the evidence is against entitlement to service connection for 
residuals of a gunshot wound of the stomach and low back, and 
residuals of shrapnel wounds of the left elbow.  Service 
medical records are negative for occurrence or treatment of 
gunshot or shrapnel wounds.  

A November 1973 examination did not note gunshot wounds.  
Clinical evaluation of the abdomen and vicera indicated 
history of hiatal hernia.  Clinical evaluation of the spine, 
other musculoskeletal showed normal examination, history of 
back pain.  On his November 1973 examination, the veteran 
indicated that he had been seen by a doctor for depression in 
Okinawa, Japan, had an appendix operation in 1964 at age 11, 
and treated in Vietnam for a back injury.

In addition, service personnel records indicate that the 
veteran served in Vietnam as an Ammo Tech with the United 
States Marine Corps.  He received the National Defense 
Service Medal and the Vietnam Service Medal.

At his January 1975 VA examination, the veteran reported 
constant pain from hiatal hernia and severe stomach pains as 
well as stiffening in the lower back.  The veteran reported 
that he injured his lower back when he was struck by a butt 
of a rifle in Vietnam and was treated for the same.  X-rays 
of the lumbosacral spine showed no significant pathologic 
change demonstrated in bone or joint structures.  G.I. series 
showed a suggestion of a small esophageal hiatus hernia, the 
upper gastro-intestinal tract was otherwise normal.  The 
visualized loops of the small bowel were within normal 
limits.  

At his March 1977 VA examination the veteran reported back 
pains and hiatal hernia with severe pains in the upper 
abdomen and chest.  X-rays of the lumbosacral sacral spine 
showed nothing abnormal.  There were no bony abnormalities in 
the vertebral bodies, vertebral appendages, intervertebral 
spaces, or paravertebral soft tissues.  The visualized hips 
and pelvis showed nothing remarkable.  The examiner noted a 
mid line scar 4 inches down from umbilicus and 3 inches.  
Also noted was no hernia.  The diagnoses included chronic 
lumbosacral strain; G.I. hiatus hernia from records and 
history Camp Lejuene 1972; postoperative residuals of 
laparotomy for appendectomy; and obese.




Subsequent medical records do not show evidence of gunshot 
wounds or shrapnel of the stomach, low back, or left elbow.  
Medical evidence has noted history of gunshot wounds, but 
these notations were made upon the history given by the 
veteran.  While an examiner can render a current diagnosis 
based upon an examination of the veteran, the opinion 
regarding the etiology of the underlying condition, without a 
thorough review of the record, can be no better than the 
facts alleged by the veteran.  "Evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent' medical evidence."  Swann v. Brown, 5 
Vet. App. 229, 233 (1993).

The July 2004 VA examiner corrected his evaluation indicating 
that he mistakenly thought there were gunshot wounds to the 
low back, stomach, and left elbow.  He indicated that any 
limitations noted were unrelated to service.  In addition, he 
indicated that there was no evidence of gunshot wounds to the 
abdomen and low back.

Service medical records do not show that the veteran had 
surgery for bullet or shell fragment wounds in 1972 or at any 
time while in service, nor is there any evidence of residuals 
of gunshot or shrapnel wounds sustained by the veteran.  

As to the appellant's account of his claimed combat wounds 
and two Purple Hearts, this is unsupported by the written 
evidence in the record.  The veteran's report of having been 
wounded in the stomach, back, and left elbow; being medivaced 
to Japan for surgery with a month's stay; and sustaining a 
nine inch scar on his abdomen due to the bullet removal 
without any documentation when matters of far less 
consequence were recorded in the service medical records is 
patently incredible.  It is simply not credible that the 
veteran could have incurred the kinds of injuries he alleges, 
yet have absolutely no written medical reports in his service 
records referring to such injuries.  Furthermore, the record 
shows very clearly that 




the veteran is seriously confused about his service history 
and is an unreliable historian.  For example, according to 
the report of a VA examination of March 2004, the veteran 
told the examining physician that he served in the Marine 
Corps for nine years, and that he had gone to officer 
candidate school and been discharged as "a major, and 
possibly a Lieutenant Colonel."   In fact, the veteran's 
service records show that he served from January 1970 to 
January 1974, at which time he was separated from service as 
an E-1 with character of service reported as "Under 
Honorable Conditions."  Accordingly, the record includes 
clear and convincing evidence rebutting the veterans' 
allegations of combat gunshot wounds and the provisions of 
38 U.S.C.A. § 1154(b) may not be applied to grant service 
connection in this case.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for residuals of gunshot and shrapnel 
wounds to the stomach, low back, and left elbow.  However, 
there is no medical evidence of record, which establishes 
that the veteran ever sustained gunshot and shrapnel wounds 
or that the veteran currently has residuals of gunshot or 
shrapnel wounds.  Under these circumstances, there is no 
basis on which to grant service connection.




ORDER

Entitlement to service connection for residuals of a gunshot 
wounds of the stomach and low back is denied.

Entitlement to service connection for residuals of a shrapnel 
wound of the left elbow is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


